Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “a host; a main display an auxiliary display, located between the host and the main display, wherein the auxiliary display comprises a sliding part and a lifting part, and the sliding part is slidably connected to the host; and a hinge mechanism, comprising a first bracket, a second bracket rotatable with respect to the first bracket, and a third bracket rotatable with respect to the second bracket, wherein the first bracket is secured to the host, the second bracket is secured to the main display, and the third bracket is secured to the lifting part of the auxiliary display.”

LIN et al US Patent 10627874 B2, Huang et al TWM368277 U, as well as, Gault et al US Patent No. 10921863 B2 are all cited as teaching some elements of the claimed invention including electronic device having auxiliary display . However, the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841